Citation Nr: 0820330	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension (also 
claimed as a secondary condition resulting from exposure to 
Agent Orange), including as due the veteran's service-
connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania. 

In December 2006, the veteran testified during a personal 
hearing at the RO.  A transcript of that hearing is of 
record.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension is related to the veteran's military service, 
including as due to his service-connected diabetes mellitus.  
Hypertension was first shown years post-service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during the 
veteran's active military service, may not be presumed to 
have been incurred therein, nor is hypertension proximately 
due to, the result of, or aggravated by service- connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.304, 3.307, 3.309, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1997).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In June 2007 
letters, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for service connection for hypertension is 
being denied, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In a November 2004 letter, issued prior to the March 2005 
rating decision, and in a June 2007 letter, the RO informed 
the appellant of its duty to assist him in substantiating his 
claim under the VCAA and the effect of this duty upon his 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in a July 2007 signed 
statement, the veteran said that he had no other information 
or evidence to give VA to substantiate his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
cardio-vascular renal disease including hypertension, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The veteran variously contends that he has hypertension that 
is related to exposure to Agent Orange during service or to 
his service-connected diabetes mellitus. 

The veteran's service records document that he served in the 
Republic of Vietnam from February 1969 to October 1970.  
Thus, exposure to Agent Orange is presumed for the purpose of 
this discussion.  See 38 C.F.R. § 3.307(a)(6)(iii).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The evidence of record includes the veteran's service 
treatment records that are entirely negative for any 
reference to complaints or diagnosis of, or treatment for, 
hypertension.

Post service, VA and non-VA medical records and examination 
reports, dated from January 2003 to February 2007, reflect 
the veteran's treatment for diabetes mellitus and 
hypertension.  The private medical records from G.W., D.O., 
dated from January 2003 to February 2007, are not referable 
to any laboratory or clinical findings indicative of renal 
disease.

In December 2004, the veteran underwent a VA examination.  
According to the examination report, the veteran had no 
history of stroke, retinopathy, heart disease, or kidney 
disease.  It was noted that he had a history of diabetes 
mellitus for the last year and one half, and a one year 
history of hypertension.  Upon clinical examination, the 
examiner diagnosed type 2 diabetes mellitus with end-organ 
damage of the following: peripheral neuropathy and erectile 
dysfunction.  The VA examiner said that "[i]n the absence of 
kidney disease hypertension is neither caused or aggravated 
by diabetes mellitus".

According to a Physician's Statement for Diabetes, signed by 
Dr. G.W., dated in December 2004, and received by the RO in 
February 2005, the veteran was diagnosed with type 2 diabetes 
in approximately January 2003.  Complications directly due to 
the diabetes included neurological ones in January 2003 
(peripheral neuropathy was specifically noted) and erectile 
dysfunction.  No other complications were described.

In a January 2006 signed statement, Dr. G.W. said that he 
treated the veteran since January 2003 and the veteran had 
diabetes mellitus and high blood pressure.  Dr. G.W. opined 
"with a reasonable degree of medical certainty that [the 
veteran's] hypertension is part of the same disease complex 
that caused his diabetes.  This is of course due to herbicide 
exposure during service in Vietnam."

In a November 2006 signed statement, Dr. G.W. said that it 
"[r]emain[ed] my opinion that [the veteran's] diabetes is a 
contributing factor causing his hypertension".

During his December 2006 personal hearing at the RO, the 
veteran testified that he was initially diagnosed with both 
hypertension and diabetes mellitus in early 2003.

The veteran has contended that service connection should be 
granted for hypertension.  Although the evidence shows that 
the veteran currently has hypertension, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his blood pressure was normal 
on separation from service and the first post service 
evidence of record of hypertension is from 2003, more than 
thirty years after the veteran's separation from service.  

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  Here, the claimed disease is hypertension that is 
not a presumptive disorder for Agent Orange claims.  The 
veteran does not have a current diagnosis of a claimed 
disease that is a required element for service connection 
based on Agent Orange exposure.

However, the veteran has also argued that his hypertension is 
due to his service-connected diabetes mellitus.  In a claim 
for secondary service connection, the regulations provide 
that service connection shall be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2007).  In 
the context of claims for secondary service connection, there 
must be medical evidence showing an etiologic relationship 
between the service-connected disability on the one hand and 
the condition said to be proximately due to the service-
connected disability on the other.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  Secondary service connection may also be 
warranted for a non- service-connected disability when that 
disability is aggravated by a service- connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

In support of this contention, the veteran would point to Dr. 
G.W.'s January and November 2006 written statements to the 
effect that the veteran has hypertension due to his diabetes 
that was due to exposure to Agent Orange.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive, in the opinion of the Board, is the December 
2004 opinion from the VA examiner who noted that the veteran 
had no medical history of kidney disease, stroke, or heart 
disease, and concluded that his current hypertension was not 
related to his service-connected diabetes mellitus, given the 
absence of kidney disease.  Apparently evidence of kidney 
disease would then be taken as the cause of the high blood 
pressure.  Thus, in this examiner's opinion, the veteran's 
military service was not related to his existing 
hypertension.

The Board is persuaded that the medical opinion of VA 
examiner is most convincing, in that he accurately described 
the veteran's medical history and provided a rationale for 
concluding that, in the absence of kidney disease, 
hypertension is neither caused nor aggravated by diabetes 
mellitus.  See e.g., Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Id.  The Board does, in fact, 
adopt the VA examiner's medical opinion on which it bases its 
determination that service connection for hypertension is not 
warranted in this case.

As to the opinion of Dr. G.W., the Board finds that this 
physician did not clearly attribute the veteran's 
hypertension to military service.  Rather, this physician 
suggested that, according to the veteran's record and other 
history, the veteran's hypertension was part of the same 
disease complex that caused his diabetes that was developed 
during service, but did not provide any other clinical 
records to support that assertion.  In fact, laboratory test 
findings obtained from Dr. G.W. show that the veteran's 
creatine and blood urea nitrogen (BUN) levels were within 
normal limits and, thus, not reflective of renal disease.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. at 348.

Nor did Dr. G.W. in January and November 2006 provide 
clinical evidence to support his belief, and his opinion, 
although doubtless sincerely rendered, is for that reason not 
accorded great weight by the Board.  See Bloom v. West, Black 
v. Brown, supra.

On the other hand, the VA examiner in December 2004 stated 
that, based upon clinical findings and the veteran's history, 
in the absence of kidney disease hypertension was neither 
caused nor aggravated by diabetes mellitus.  Buttressing the 
VA examiner's opinion are Dr. G.W.'s treatment records that 
include laboratory test findings indicating that the 
veteran's creatine and BUN levels were within normal limits 
and, thus, not indicative of renal disease.

Thus, the 2006 opinion of Dr. G.W is accorded less weight 
than that of the VA examiner in December 2004.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for hypertension.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed hypertension, claimed due to exposure 
to Agent Orange and as due to his service-connected diabetes 
mellitus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed hypertension.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for service connection for 
hypertension claimed as a residual of exposure to Agent 
Orange, including as due to the veteran's service-connected 
diabetes mellitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection 
hypertension (also claimed as a secondary condition resulting 
from exposure to Agent Orange), including as due the 
veteran's service-connected diabetes mellitus for not 
warranted.


ORDER

Service connection for hypertension (also claimed as a 
secondary condition resulting from exposure to Agent Orange), 
including as due the veteran's service-connected diabetes 
mellitus, is denied. 

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


